Citation Nr: 0511799	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-20 226A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
bronchitis; entitlement to service connection for a skin 
disorder as secondary to dermatophytosis of the feet; and 
entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder are the subjects of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
July 1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision by 
the Montgomery, Alabama VA Medical Center which denied the 
claim for an annual clothing allowance.  His claims file was 
subsequently transferred to the St Petersburg, Florida RO.  
The veteran filed a notice of disagreement in November 1997.  
He was issued a statement of the case in March 1999, and he 
submitted what the Board considers a substantive appeal in 
March 1999.

This case was before the Board in January 2001, at which time 
the Board remanded the case in order for the issuance of a 
supplemental statement of the case (SSOC) as to this issue on 
appeal.  As discussed below, the case must again be remanded.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Board is 
obligated by law to ensure that the RO complies with its 
directives).  


REMAND

As noted above, this issue was part of a remand by the Board 
in January 2001, at which time the Board indicated that an 
SSOC should be furnished to the veteran.  An October 2003 
deferred rating decision by the RO indicates that this issue 
was in remand status and required the issuance of an SSOC.  
However, a review of the file reveals no SSOC was provided to 
the veteran.  Thus, remand is appropriate.  Id.  

Additionally, pertinent evidence, specifically an October 
2001 VA examination report, was associated with the claims 
file following the March 1999 statement of the case.  As 
pointed out by the veteran's representative in April 2004, 
there is no indication that this report was considered by the 
Agency of Original Jurisdiction (AOJ).  When the Board 
considers additional evidence without remanding the case to 
the AOJ for initial consideration, and without obtaining a 
waiver from the appellant, it denies appellants "one review 
on appeal to the Secretary".  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, the case must remanded for consideration 
of the newly associated evidence.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Transfer the claims file to the 
appropriate VA Medical facility.

2.  The appropriate facility should 
readjudicate the claim with consideration 
of all pertinent evidence associated with 
claims file since the March 1999 
statement of the case.  If the benefit 
sought is not granted, the veteran and 
his representative must be furnished an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




